Citation Nr: 0405159	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for 
neuropathic pain of the right upper extremity, currently 
rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation indicates that the veteran had 
active service from December 28, 1976, to August 15, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  At that time, the RO denied entitlement 
to an evaluation in excess of 20 percent for post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb.  The RO also granted entitlement to service 
connection for neuropathic pain of the right upper extremity 
secondary to the veteran's service-connected right thumb 
disability and assigned an initial 10 percent rating, 
effective December 27, 2000.  The veteran disagreed with both 
rating percentages.  The RO thereafter amended the veteran's 
award to reflect assignment of a 20 percent rating for 
neuropathic pain, effective back to December 27, 2000.  
Although such represented a partial grant of benefits, the 
veteran perfected an appeal with respect to both issues 
listed on the first page of this decision and, in the absence 
of a statement to the contrary, is presumed to be seeking 
entitlement to the highest possible rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


REMAND

In connection with this appeal the veteran was afforded a VA 
examination in March 2001.  This VA examination was provided 
in order to assess the current level of severity of the 
veteran's service-connected right thumb post-traumatic 
degenerative joint disease with a flexion contracture, but 
also to determine whether secondary service connection was 
warranted for pain radiating from the veteran's right thumb 
to his right shoulder.  At this evaluation, the examiner did 
not have the claims file for review.  The Board finds that 
this examination report is now outdated, and also does not 
contain sufficiently detailed findings to appropriately 
consider and evaluate all orthopedic and neurologic 
manifestations of the veteran's service-connected 
disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 have been provided to the 
veteran, consistent with governing legal 
authority.  In particular, the RO should 
ensure that the veteran has been informed 
of the type of evidence and information 
needed to substantiate his rating claims, 
whether he himself should submit such 
evidence, or, what information is 
required from him to enable the Board to 
obtain additional evidence on his behalf.  
The veteran should be requested, in any 
case, to identify medical care providers 
who have treated or evaluated him for 
right upper extremity complaints and to 
submit any pertinent evidence in his 
possession.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  

3.  The veteran should be afforded new VA 
orthopedic and neurological examinations 
in order to determine the current level 
of impairment from his service-connected 
right thumb post-traumatic degenerative 
joint disease with a flexion contracture, 
and from his service-connected 
neuropathic pain of the right upper 
extremity.  All necessary diagnostic 
testing should be conducted with respect 
to these examinations.  The claims file 
must be made available to the examiners 
for review in conjunction with the 
examinations.  

a.  For the orthopedic examination, 
the examiner should specifically: 

(1) Address whether there is 
ankylosis present in one or both 
of the joints of the right 
thumb, and assess the respective 
degree of ankylosis/limitation 
of motion for each right thumb 
joint. 

(2) Note any weakened movement 
of the right thumb, including 
weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, 
and pain with use, and provide 
an opinion as to how these 
factors result in any limitation 
of motion.  If the veteran 
describes pain flare-ups, the 
examiner should opine as to 
whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms 
of additional degrees of 
limitation of motion.    

(3) Comment on the effect of the 
veteran's service-connected 
right thumb disability on his 
ability to work.

b.  For the neurological examination, 
the examiner should specifically:

(1) Identify which nerve(s) are 
the cause of the veteran's 
service-connected neuropathic 
pain of the right upper 
extremity, and document all 
relevant neurological 
symptomatology in relation to 
each nerve identified as 
involved.

(2) Comment as to which 
symptomatology of the veteran's 
service-connected neuropathic 
pain of the right upper 
extremity is attributable to the 
residuals of a right thumb 
injury, with a discussion as to 
the significance and 
relationship to the service-
connected disability, if any, of 
diagnosed right wrist carpal 
tunnel syndrome, and positive 
Tinel's and Phalen's testing.  
To the extent possible, the 
examiner is requested to 
identify any neurologic 
impairment that may be 
completely dissociated from the 
veteran's service-connected 
disability.

(3) Address the effect of the 
veteran's service-connected 
right upper extremity 
neuropathic pain on his ability 
to work.

4.  When the development requested above 
has been completed to the extent 
possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative, 
if any, should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J.M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


